DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 4/12/2021 has been entered. Claims 1-6 have been canceled. Claims 7-26 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8, 17, 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 8, 17 recite “instructions that cause a user interface to provide the ranked query results to the user in faceted form for collections of related ones of a plurality of data sources from which the plurality of stored findings were retrieved”, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 23 recites “change a rank of the ranked statistical test results based on the user input text query to have a new rank of the statistical test results, cause query results to be provided to the user via the user interface based on the new rank of the statistical test results” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 8, 17, 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 8, 17 recite “instructions that cause a user interface to provide the ranked query results to the user in faceted form for collections of related ones of a plurality of data sources from which the plurality of stored findings were retrieved”, which was not described in the specification in such a way as to reasonably convey to one skilled in 

Claim 23 recites “change a rank of the ranked statistical test results based on the user input text query to have a new rank of the statistical test results, cause query results to be provided to the user via the user interface based on the new rank of the statistical test results” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-26 are rejected under 35 U.S.C. 103 as being unpatentable over Winther (US 2016/0306877 A1), hereinafter “Winther”, and in view of Kupershmidt et al. (US 2009/0222400 A1), hereinafter “Kupershmidt”. 


As per claim 7, Winther teaches a method for analyzing data comprising:
“receiving a text search query input by a user” at [0081] and Fig. 1;
(Winther teaches receiving a search query comprising a number of search terms from a user at step 102)
“in response to receiving the text search query, a processor executing instructions that cause: retrieval of a plurality of stored findings each including records that each include a text field matching the received text search query” at [0083];
(Winther teaches searching an index using the search terms thereby providing information about which digital documents of the collection of digital information that contains a given search term and additional search related metrics at step 103)
“calculation of a statistical result of the retrieved plurality of stored finding” at [0091]-[0097];
(Winther teaches at step 104 the steps of obtaining the search results comprising a plurality of documents containing the search terms and calculating the relevance/likelihood of relevance of the documents)
“ranking of query results to be provided to the user by ranking the normalized statistical result based on hits of the received text search query with the text fields of the records” at [0091]-0097].
(Winther teaches the document having highest relevance/ likelihood of relevance is ranked first, followed by the document with the second highest relevance/ likelihood of relevance, etc. After the document have been ranked, they are provided to a user as the search result at step 105)
	Winther does not explicitly teaches normalization of the statistical result” as claimed. However, Kupershmidt teaches a method for querying a knowledge base of scientific information including the steps of using statistics associated with each feature to calculate the rank of each feature, and “the rank may be normalized” at [0080]. Thus, it would have been obvious to one of ordinary skill in the art to combine Kupershmidt with Winther’s teaching to perform normalization of the statistical results/rank in order allow comparing the normalized ranks of the search result, as suggested by Kupershmidt at [0102].

As per claim 8, Winther and Kupershmidt teach the method of claim 7 discussed above. Kupershmidt also teaches: the processor executing instructions that cause a user interface to provide the ranked query results to the user in faceted form for collections of related ones of a plurality of data sources from which the plurality of stored findings were retrieved” at Fig. 7.

As per claim 9, Winther and Kupershmidt teach the method of claim 8 discussed above. Kupershmidt  also teaches: the processor executing instructions that cause the user interface to also provide the ranked query results to the user in list form” at Fig. 7.

As per claim 10, Winther and Kupershmidt teach the method of claim 7 discussed above. Kupershmidt wherein the retrieved plurality of stored findings include findings that are sub-network intersections of finding across a plurality of different data sources” at Figs. 7-8.

As per claim 11, Winther and Kupershmidt teach the method of claim 7 discussed above. Kupershmidt  also teaches: wherein “the statistical results includes a p-value and a strength of effect; the processor executes instructions that cause calculation of a weighted test result using the strength of effect; the processor executes instructions that cause ranking of the weighted test results  from largest to smallest; the processor executes instructions that cause calculation of a relevance score for each weighted test results; and the normalized of the statistical result comprises normalization of the relevance scores” at [0080]-[0090].

As per claim 12, Winther and Kupershmidt teach the method of claim 11 discussed above. Kupershmidt also teaches: the processor executing instructions that cause assignment of a false discovery rate to each of the p-values; wherein the ranking of the query results is also based on the false discovery rates” at [0080]-[0090], 

As per claim 13, Winther and Kupershmidt teach the method of claim 7 discussed above. Kupershmidt  also teaches: wherein “the text search query is input to a search engine via a user interface; and the method further comprises the processor executing instructions that cause the user interface to provide the ranked query results” at Figs. 7-8.

As per claim 14, Winther and Kupershmidt teach the method of claim 7 discussed above. Winther also teaches: wherein “the records relate to studying genes, gene transcripts, or proteins occurring in disease or other phenotypes” at [0051]-[0052],

As per claim 15, Winther and Kupershmidt teach the method of claim 7 discussed above. Kupershmidt  also teaches: wherein “the records relate to genes, proteins, people, places, accounts, companies or their stock, time points, manufactured products, or electronic transactions” at [0051]-[0052].

Claims 16-26 recites similar limitations as in claims 7-15 and are therefore rejected by the same reasons.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 7-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US patent No. 10,949,473. Claims 1-24 of US patent No. 10,949,473 contain every element of claims 7-26 of the instant application and as such anticipate claims 7-26 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 




Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 2, 2022